Citation Nr: 0501807	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 23, 1996, 
for the award of service connection and compensation (a 70 
percent rating) for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to May 
1983.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the RO.

In an August 1997 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for 
schizophrenia, effective July 23, 1996.  In April 1998, the 
RO granted a higher initial rating of 70 percent for 
schizophrenia, also effective July 23, 1996.   

In June 2000, the veteran requested an earlier effective date 
for the award of service connection and compensation for 
schizophrenia.  In a July 2001 letter, the RO informed the 
veteran that it was unable to allow his claim for an earlier 
effective date, based upon consideration of the date of 
filing of the veteran's original claim for compensation 
benefits for schizophrenia.  The veteran responded in an 
August 2001 letter.  

In a November 2001 letter to the veteran, the RO indicated 
that, upon further review of the veteran's pending claim for 
an earlier effective date, the claim should be construed as 
an untimely Notice of Disagreement (NOD) as to the July 1996 
effective date assigned pursuant to the RO's August 1997 and 
April 1998 rating decisions (granting service connection and 
assigning a 50 percent, then 70 percent, initial rating for 
schizophrenia).  In December 2001, the veteran submitted a 
letter expressing disagreement with the RO's determination.  
In March 2002, the RO issued a statement of the case (SOC) 
addressing the RO's determination that an NOD as to the 
effective date for the award of service connection and 
compensation for schizophrenia was untimely.  The veteran 
filed a substantive appeal in October 2002.

As explained below, the Board has characterized the matter on 
appeal as a claim for an earlier effective date for the award 
of service connection and compensation for schizophrenia.  In 
December 2004, the veteran offered testimony on that matter 
during a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ); a transcript of that hearing is 
associated with the claims file.    

For the reasons expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that RO action 
in connection with this appeal is warranted.  

Initially, the Board notes that, as indicated above, the 
veteran has filed a claim for an earlier effective date for 
the grant of service connection and award of compensation for 
schizophrenia.  However, as reflected in the March 2003 SOC, 
rather than to fully adjudicate (and to furnish the laws and 
regulations governing) a claim for an earlier effective date, 
the RO has focused on the narrow issue of whether the veteran 
timely disagreed with original grant of service connection 
and award of compensation, notwithstanding the claim actually 
filed.  [Parenthetically, the Board notes that, while 
disagreement with an assigned effective date is often made 
within one year of the notification of the effective date 
assigned, the Board is unaware of any express statutory or 
regulatory provision limiting the time frame during which a 
claim for an earlier effective date for a previously granted 
benefit may be filed].  

Accordingly, to ensure that the veteran is afforded due 
process of law, and to avoid any prejudice to him, the Board 
determines that the RO should fully adjudicate the claim for 
an earlier effective date, in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
supplemental SOC that sets forth the reasons and bases for 
the RO's determination should include citation to and 
discussion of the pertinent legal authority governing the 
assignment of effective dates, to include 38 C.F.R. § 3.400; 
thereafter, the RO should afford the veteran and his 
representative the appropriate time frame in which to 
respond.  

The Board also points out that, during the December 2004 
Board hearing, the veteran stated that he had appointed The 
American Legion as his new representative to replace the 
North Carolina Division of Veterans Affairs; he further 
indicated that he had submitted a completed VA Form 21-22 
(Appointment of Veteran's Service Organization as Claimant's 
Representative) in favor of this organization.  However, the 
claims file does not presently contain any such form 
regarding the change in the veteran's representation.  Thus, 
while the matter is on remand, the RO should first undertake 
appropriate action to associate with the claims file any 
existing VA Form 21-22, or to have the veteran complete a new 
VA Form 21-22, in favor of The American Legion,  to enable 
that organization continue as his accredited representative.  
See 38 C.F.R. §§ 3.103, 20.600 (2004).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to associate with the claims file 
any existing VA Form 21-22, or to have the 
veteran complete a new VA Form 21-22, in 
favor of The American Legion,  to enable 
that organization continue as his 
accredited representative in connection 
with the matter on appeal.  

2.	The RO should adjudicate the claim for 
an effective date earlier than July 23, 
1996, for the award of service connection 
and compensation (a 70 percent rating) for 
schizophrenia, in light of all pertinent 
evidence and legal authority.  The SSOC 
notifying the veteran and his 
representative of the reasons and bases 
for its determination must include 
citation to and discussion of all 
pertinent legal authority governing 
assignment of effective dates, to include 
38 C.F.R. § 3.400.  Thereafter, the RO 
should afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

